PARKER, Judge.
Walter Sheard appeals the summary denial of his motion for order clarifying the amount of credit he should receive for time previously served in prison. We affirm because Sheard has failed to provide this court with the necessary information to determine whether he is entitled to any relief.
Sheard alleges that he was sentenced “on or about June 1990” to a split sentence of seven years in prison followed by three years’ probation. Sheard further alleges that he was sentenced in August 1993 for a violation of probation to ten years in prison. *87Sheard attached no sentencing documents to his motion.
Sheard filed a memorandum of law wherein he cited State v. Green, 547 So.2d 925 (Fla.1989) to support his position that he is entitled to be credited with seven years of prison time toward his subsequent ten-year sentence. The supreme court, however, in Tripp v. State, 622 So.2d 941, 942-43 n. 2 (Fla.1993), discussed the award of previously earned gain time when a prisoner who had received a split sentence violates his probation or community control. The supreme court concluded that a prisoner is entitled to previously earned gain time under Green only if his crimes were committed before October 1, 1989, the effective date of chapter 89-531, which provided that the revocation of probation or community control forfeits gain time previously earned in a split sentence.
Because Sheard has failed to allege the date of his crime and has attached no court documents to allow this court to determine the date of his crime, we cannot determine that he is entitled to the relief provided in Green. Alleging a sentencing date of “on or about June 1990” is inadequate for this court to determine that the trial court erred in denying Sheard’s motion.
Affirmed.
THREADGILL, A.C.J., and BLUE, J., concur.